DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 11/04/2020, which have been entered. Claims 1-21 are pending. Claims 1, 4, 6, 15 are currently amended. Claim 21 is newly added.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendments to the specification, a new Abstract, filed on 11/04/2020.

4.	The objection to claims 1, 4, 6 for informalities is withdrawn in view of Applicant’s amendments to the claims.

5.	The rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to claims 1, 4 and 15.


Claim Rejections - 35 USC § 103
6.	Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), optionally in view of Woo et al. (US 6,680,289 B1), already of record.
As to independent claim 1, Hulskotter teaches a process comprising the steps of: combining fabrics with a wash liquor comprising a source of metal ions (see para. 0217-0218: detergent compositions contain one or more metal ion chelating agents and suitable molecules include copper; or para. 0259: bleach catalytic metal complexes) and wherein the wash liquor is prepared by diluting a laundry composition in water by a factor of between about 100 and about 3000 fold (see para. 0278: “effective amount” of the cleaning composition means from about 20 g to about 300 g of product dissolved or dispersed in a wash solution of volume from about 5 L to about 65 L); washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation or a mixture thereof and separating the fabrics and the wash liquor from one another (see para. 0275-0281); wherein the laundry detergent comprises from about 0.01% to about 5% by weight of an oligoamine or salt thereof having the formula defined in claim 1 (see para. 0188: the detergent composition may comprise from about 0.1% to about 5% of additional amines, for example oligoamines, specific examples of which are tetraethylenepentamine, triethylenetetraamine, diethylenetriamine, or mixtures thereof).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Hulskotter fails to explicitly disclose [1] that the process reduces malodours on fabrics, as recited in the claim 1 preamble, and that the fabrics “comprise at least one source of malodour” as recited in step a; and [2] process step of drying the fabrics.
soiled fabric materials would include “malodours”. The present specification at pg. 3, lines 20-24 says: “Those skilled in the art will be aware of suitable sources of malodour, for example the products of chemical breakdown of body soils.” The soiled fabric materials in Hulskotter would be reasonably expected to comprise a source of malodour. Thus, the process taught by Hulskotter must have the ability to reduce malodours on fabrics, as in the case of the instant application (see also para. 0019: fabric freshening compositions; para. 0248-0249: hygiene and malodour). If different results are achieved in the present application, it must be due to limitations that are not currently claimed.
	Alternatively as to difference [1], Woo teaches applying an effective amount of a malodor control agent (counteractant) to at least one step of a laundry process to provide a consumer noticeable improvement in the laundry process by either eliminating malodor or improving the removal of hydrophobic soils, in an efficient way (see col. 2, lines 34-67). Woo also teaches that a composition containing a cyclodextrin-compatible surfactant can penetrate hydrophobic, oily soil better for improved malodor control and significantly boosts the cleaning performance of liquid detergent on greasy stains as well). (see col. 18, lines 39-56). As evidenced by Woo, one skilled in the art would be motivated to modify the laundry detergent composition taught by Hulskotter to remove stains from soiled materials to also reduce malodors on fabrics, thereby further supporting a prima facie case of obviousness for claim 1.
	As to difference [2], after washing fabrics, one of ordinary skill in the art would be motivated to dry the fabrics, as required by step d of claim 1. This is conventional 
	As to claim 2, Hulskotter teaches the process according to claim 1, wherein the oligoamine has a molecular weight of between about 100 Da and about 1200 Da (see para. 0188: tetraethylenepentamine has a molecular weight of 189.3 g/mol, triethylenetetraamine has a molecular weight of 146.23 g/mol, and diethylenetriamine has a molecular weight of 103.17 g/mol). As known in the art: 1 g/mol = 1 Da. The values for molecular weight of the oligoamines are easily accessible, for example online from PubChem at https://pubchem.ncbi.nlm.nih.gov/ or calculated in ChemDraw.
	As to claim 3, Hulskotter teaches the process according to claim 1, wherein the metal ion is introduced to the wash liquor by being present on the fabric prior to contacting with the wash liquor, being present in the water used to make the wash liquor or a mixture thereof (see para. 0217-0220, 0259, 0276).
	As to claim 4, Hulskotter teaches the process according to claim 1: wherein the fabrics are washing the wash liquor at a temperature of between about 10°C and about 60°C; and/or wherein the wash operation in step b takes between about 5 minutes and about 60 minutes (see para. 0278-0279). 
As to claim 5, Hulskotter teaches the process according to claim 1, wherein the oligoamine is selected from the group consisting of diethylenetriamine (DETA), triethylenetetraamine (TETA), and/or tetraethylenepentaamine (TEPA) (see para. 0188).                                                                                                                                                                                                                         
As to claims 6-7, Hulskotter teaches the process according to claim 1 containing from about 0.1% to about 4% oligoamine in the cleaning composition (see para. 0188), but is silent as to the amount of oligoamine (ppm) contained in the wash liquor. 
Hulskotter and arrive at the claimed ppm of oligoamine.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 8, Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises a non-soap surfactant (see para. 0085). 
As to claim 9, Hulskotter teaches the process according to claim 8, comprising between about 10% and about 60% by weight of the laundry detergent composition of the non-soap surfactant (see para. 0085: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 10, Hulskotter teaches the process according to claim 8, wherein the non-soap surfactant comprises linear alkylbenzene sulphonate, alkoxylated alkyl sulphate or a mixture thereof (see para. 0086-0090).
As to claim 11, Hulskotter teaches the process according to claim 10, wherein the non-soap surfactant comprises a mixture of linear alkylbenzene sulphonate and alkoxylated alkyl sulphate (see para. 0087: alkoxylated alkyl sulfate materials and/or alkyl benzene sulfonates). As to the weight ratio in claim 11, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the weight ratio of the two surfactants in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  See MPEP 2144.05.
Hulskotter teaches the process according to claim 9, wherein the non-soap surfactant comprises between about 5% and about 50% non-soap anionic surfactant (see para. 0085-0087: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 13-14, Hulskotter teaches the process according to claim 9, wherein the laundry detergent composition comprises between about 0% and about 10% by weight of the laundry detergent composition of a non-ionic surfactant (see para. 0094); the process of claim 13, wherein the non-ionic surfactant is selected from alcohol alkoxylate, an oxo-synthesized alcohol alkoxylate, Guerbert alcohol alkoxylates, alkyl phenol alcohol alkoxylates or a mixture thereof (see para. 0095-0099).
As to claim 15, Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises soap (see para. 0271: soaps as adjunct ingredients). Hulskotter fails to disclose 1.5% to 20% by weight of soap in the composition. However, is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the percentage of soap in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 17-19, Hulskotter teaches the process according to claim 1 wherein the laundry detergent comprises an ingredient selected from the group recited in claim 17 (see para. 0126-0129, 0189-0190, 0214-0215: enzymes, bleach, perfumes; para. 0270-0272: other adjunct ingredients); the process according to claim 1, wherein the laundry detergent composition comprises a chelant and an antioxidant (see para. 0217-0220: chelating agents; para. 0271: antioxidants).
	Claim 20: Hulskotter teaches the process according to claim 1 wherein the laundry detergent composition is a liquid (see para. 0019) and has a pH between about 6 and about 10 (see para. 0082: the preferred pH of the solution is from pH 6 to pH 9.5).
	As to claim 21, Hulskotter teaches the process according to claim 1, wherein the wash liquor comprises the source of metal ions, the metal ions comprising Cu2+ (see para. 0259: one type of metal-containing bleach catalyst is a catalyst system comprising a transition metal cation of defined bleach catalytic activity, such as copper).


7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1) and optionally Woo (US 6,680,289 B1) as applied to claim 15 above, further in view of Panandiker et al. (US 6,369,024 B1), already of record.
As to claim 16, Hulskotter teaches the process according to claim 15, described above, but fails to disclose that the soap is an amine neutralized fatty acid salt.
However, Panandiker, in analogous art of laundry detergent compositions with amine based oligomers (see abstract), teaches that useful anionic surfactants include water-soluble salts of the higher fatty acids, i.e. “soaps”, and that soaps can be made by the neutralization of free fatty acids (see col. 9, lines 46-58).
Therefore, in view of the teaching of Panandiker, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Hulskotter by incorporating the soap taught by Panandiker to arrive at the claimed invention because Hulskotter suggests that the cleaning composition may comprise one or more anion surfactants and soaps (see Hulskotter para. 0085-0086, 0271). Thus, a person of ordinary skill in the art would be motivated to select an amine neutralized fatty acid salt as a “soap” for the claimed process with a reasonable expectation of success for imparting appearance and integrity benefits to fabrics and textiles laundered in washing solutions (see Panandiker col. 1, lines 12-19), and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
8.	Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
	Applicant argues that the Office has not shown that the cited references teach or suggest all the limitations of the claims; claim 1 recites a process that includes, among other things, “the wash liquor comprises a source of metal ions”. Applicant argues that, as shown by the results in the specification (see p. 21), processes according to the present disclosure provided improved malodor reduction profiles compared to comparative processes. 
	Contrary to Applicant’s arguments, the results on pg. 21 of the specification fail to even include a “metal ion” in the tables or Examples setting up the test conditions. Applicant’s allegation of unexpected results is not persuasive because there is no 
Applicant argues that Hulskotter does not teach or suggest a wash liquor that comprises a source of metal ions. Applicant submits that para. [0217]-[0218] of Hulskotter refers to “chelating agents” that are part of the disclosed detergent compositions, rather than materials that are found in the wash liquor, and argues that the reference in para. [0218] to “copper, iron, and/or manganese chelating agents” refers to agents that are capable of chelating those metals, and is not a disclose of those particular metals per se.
However, claim 1 recites “wherein the wash liquor is prepared by diluting a laundry detergent composition in water…” By broadest reasonable interpretation, if the laundry detergent composition contains metal ions, then the wash liquor prepared by diluting that composition with water would also contain those metal ions (just at a lower concentration). See MPEP 2111. The specification also writes that “the metal ion may be present in the laundry detergent, the water or a mixture thereof” (see pg. 4), so the Office’s interpretation is consistent with the present disclosure. Further, Applicant has not argued the Office’s citation to para. [0259] that writes “one type of metal-containing bleach catalyst is a catalyst system comprising a transition metal cation of defined bleach catalytic activity, such as copper” (see Non-Final Rejection ¶ bridging pgs. 4-5: “see para. 0217-0218 or para. 0259)”. By interpretation (1) metal ions sourced from chelating agents and/or interpretation (2) metal ions sourced from bleaching catalysts, Hulskotter teaches “a wash liquor comprising a source of metal ions”. If Applicant intended to require that the wash liquor includes metal ions before adding a laundry detergent composition with water, then it should be noted that “water itself containing metal ions” is not required by the claims as currently written.
prima facie case of obviousness has not been established.
	However, since Hulskotter is not deficient, Woo or Panandiker have no deficiencies to address. Accordingly, for at least the reasons set forth above, the claim rejections under 35 U.S.C. §103 are maintained.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 21, 2021